421 So. 2d 1124 (1982)
William D. OLIVER, Sr.
v.
Meridel Vincent OLIVER.
No. 82-C-2420.
Supreme Court of Louisiana.
November 12, 1982.
Denied. 417 So. 2d 1278.
DIXON, C.J., and CALOGERO and WATSON, JJ., would grant the writ.
LEMMON, Justice, concurring in the denial.
The decision in Frederic v. Frederic, 302 So. 2d 903 (La.1974) is not controlling and the Court of Appeal judgment awarding alimony marks the beginning date for payment of alimony. Nevertheless, substantial justice was done in this case.